DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/15/22 have been fully considered but they are not persuasive.
On pages 11-12 regarding prior art rejections Applicant argues the modification of Carman eliminates the end cap structure, which changes the principle of operation of Carmen and the Combination would be unable to engage the walls to anchor the spring 10. 
The Examiner respectfully disagrees. Carman discloses multiple embodiments of various anchoring structures/means which are capable of acting as the anchoring mechanism for the distraction device of Carman. They are further not specific as regards which one should be used, and none are considered essential to the device working since any anchoring means (e.g. studs, as is taught by Weber) would be an adequate substitute to anchor the device in place. 
On pages 12-13 Applicant argues each of the recited prior art structures fail to teach any studs of any kind, particularly those which are angled. Regarding Weber, Applicant concludes that since the barbs of Weber are “driven into the vessel wall”, they must “have sharp tips” to “penetrate”. 

On page 14 Applicant argues modifying Weber’s anchors to be blunt would render Weber’s anchors “unfit for its intended purpose”, and argues further that Weber doesn’t teach whether or not the anchors have any “directionality”.
The Examiner respectfully disagrees and notes no suggestion in the Examiner’s rejection of record which modifies Weber’s studs to be blunt. As regards Weber not teaching directionality, the Examiner refers to the rejection of record, which acknowledges this and provides a teaching reference (Ouriel) which teaches why one might include angled studs. 
On pages 14-15 Applicant argues Ouriel’s anchors are oriented in a way that would detach the device from the luminal wall if a distraction force was applied to the body and thus would defeat the purpose of the claimed invention.
The Examiner respectfully disagrees, noting Ouriel’s orientation of barbs is simply done to prevent movement against force. While Ouriel’s device experiences forces from the vessel in which it is implanted due to blood flow, any person of ordinary skill in the art understands how to orient barbs based on the desirability of Carman to have anchors which anchor the device in place within the lumen to provide a distraction force. Further, it can be seen that the Combination (regardless of which way the barbs face) presented by the Examiner teaches each and every claimed limitation. 

Claim Rejections - 35 USC § 103

Claim(s) 1-3, 6-7, 12-14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carman et al. (US 20120083820 A1), hereinafter known as Carman in view of Weber (US 20090043276 A1), further in view of Ouriel et al. (US 20040117003) hereinafter known as Ouriel.
Regarding claim 1 Carman discloses a mechanical distension apparatus comprising:
an elongate, tubular structure configured to be inserted into a luminal segment of the luminal organ at a treatment location (the Examiner notes that this, and all other phrases in italics in the Examiner’s representation of the claims, are considered to be “intended use” or “functional” limitations. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  Additionally, a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 structure of the prior art sufficient to meet the intended uses and/or functional limitations of the claims see [0017]);
the tubular structure comprising a first region, a second region, and  a central axial channel configured to allow normal operation of said luminal organ ([0017]; the left and right end regions, respectfully function as first and second regions); 
the tubular structure comprising a plurality of spring coils (Figure 1) disposed between first and second ends of said tubular structure such that the tubular structure is compressible along a longitudinal axis between the first and second ends, to form an axially compressed configuration ([0017]);
said spring coils comprising an abluminal surface with a plurality of (anchoring sections) ([0042] the spring stent engages the interior of the body passage at its ends upon deployment, and anchored at specific locations to produce elongation forces; [0038], [0046], [0048] anchoring means), on the surface which are configured to engage an internal wall of the luminal segment at said treatment location while in said axially compressed configuration (Figure 1 item 12), 
wherein the tubular structure is biased to elongate to an expanded configuration ([0017]), said biased tubular structure with said (anchoring sections) in the first and second regions being configured to impart a distraction force on the luminal segment at said treatment location to lengthen the luminal segment at said location ([0042] the spring stent engages the interior 
and wherein the (anchoring sections) are capable of detaching from the luminal segment after expansion of the tubular structure to the expanded configuration ([0038] the anchoring means can be “retractable” to allow removal ([0042]));
but is silent with regards to the anchoring sections being biodegradable studs which are angled towards each end of the device.
However, regarding claim 1 Weber teaches that implantable endoluminal devices which are for anchoring in a hollow organ are known to have a plurality of biodegradable studs on the abluminal surface (Figure 2 item 22) that are configured to engage an internal wall of the luminal segment at said treatment location while in said axially compressed configuration ([0011]),
wherein the studs are degradable over time such that the studs are capable of disengaging from the internal wall of the luminal segment after expansion of the tubular structure ([0029]). As regards studs in “first” and “second” regions, the Examiner notes these can be found, for example, as studs on a left, and right half, respectively, of the device.  Carman and Weber are involved in the same field of endeavor, namely implantable endoluminal spiral devices for hollow organs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Carman by having the anchoring sections of their coil comprise degradable studs as opposed to one of their disclosed anchoring means, such as is taught by Weber 
Further, regarding claim 1 Ouriel teaches an implantable endoluminal device which includes a plurality of studs in a first region being angled towards a first end of a tubular structure, and a plurality of studs in a second region which are angled towards a second end of the tubular structure (Annotated Figure 1) which are angled to prevent removal forces from the lumen ([0106]).  Carman and Ouriel are involved in the same field of endeavor, namely implantable endoluminal devices for hollow conduits. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Carman Weber Combination by having two groups of angled studs (the angle/direction of said studs being obviously optimizeable to perform the desired anchoring function described by Carman) such as is taught by Ouriel in order to prevent axial migration of the device once implanted into the lumen (see at last Ouriel [0047], [0081]), thus securing the device more forcefully against movement. Such a configuration of barbs which are angled against the direction of displacement force is well-known in the art for prevent migration of the implanted conduit. 

    PNG
    media_image1.png
    933
    565
    media_image1.png
    Greyscale

Regarding claim 12 Carman discloses a mechanical distension apparatus comprising:
an elongate, tubular structure comprising a plurality of spring coils (Figure 1) disposed between first and second ends of said tubular structure such that the tubular structure is compressible along a longitudinal axis between the first and second ends, to form an axially compressed configuration ([0017]);
said spring coils comprise an abluminal surface having a first region and a second region (e.g. a left end region and a right end region, respectfully) configured to engage an internal wall of the luminal segment at said treatment location while in said axially compressed configuration (Figure 1 item 12);
an absorbable retaining element configured to retain the tubular structure in an axially compressed configuration (Figure 2 item 68; [0037] or Figure 2 item 50 [0041]);
wherein the retaining element is configured to dissolve after a period of time within a lumen to free the compressed tubular structure that is biasing to elongate into an expanded configuration ([0037] an absorbable suture inherently will dissolve. Once dissolved, the spring stent will no longer be in the compressed state. Alternatively see [0041].);
wherein the coils include an (anchoring sections) on the abluminal surfaces of the coil so that the tubular structure bias and (anchoring sections) are configured to impart a distraction force on a luminal segment to lengthen the luminal segment ([0042] the spring stent engages the interior of the body passage at its ends upon deployment, and anchored at specific locations to produce elongation forces; [0038], [0046], [0048] anchoring means), and the (anchoring sections) are capable of detaching from the luminal segment after expansion of the tubular structure to the expanded configuration ([0038] the anchoring means can be “retractable” to allow removal ([0042])),

However, regarding claim 12 Weber teaches that implantable endoluminal devices which are for anchoring in a hollow organ are known to have a plurality tapered, of biodegradable studs on the abluminal surface (Figure 2 item 22) that are configured to engage an internal wall of the luminal segment at said treatment location while in said axially compressed configuration ([0011]),
wherein the studs are degradable over time such that the studs are capable of disengaging from the internal wall of the luminal segment after expansion of the tubular structure ([0029]). As regards “first” and “second” studs, the Examiner notes these can be found, for example, as studs on a left, and right half, respectively, of the device.  Carman and Weber are involved in the same field of endeavor, namely implantable endoluminal spiral devices for hollow organs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Carman by having the anchoring sections of their coil comprise degradable studs as opposed to one of their disclosed anchoring means, such as is taught by Weber as a known alternative type of anchoring mechanism in the art. MPEP 2143 (I)(B) indicates that substitution of one type of anchoring structure for another would be obvious to one of ordinary skill in the art.
Further, regarding claim 12 Ouriel teaches an implantable endoluminal device which includes a plurality of studs in a first region being angled towards a 
Regarding claim 2 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Carman further discloses said tubular structure is formed from a shape memory material so the structure is biased to elongate to the expanded configuration by memory effect ([0014], [0017]).
Regarding claims 3 and 13 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,

Regarding claims 6 and 23 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Carman further discloses an absorbable retaining element configured to retain the tubular structure in its axially compressed configuration,
wherein the retaining element is configured to dissolve after a period of time within the lumen to free the tubular structure to impart said distraction  force on the lumen ([0018]).
Regarding claims 7 and 14 the Carman Weber Combination teaches the apparatus of claim 1 substantially as is claimed,
wherein Weber further teaches the plurality of biodegradable studs comprise micron-size features extending from the abluminal surface ([0028] the elongate coiled element 20 to which the studs are adhered to have a diameter of about 20-150 microns. Accordingly, the (smaller) studs are understood to also be micron-sized).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/22/22